Citation Nr: 1128138	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-29 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for status post bunionectomy of the right foot and tendo-Achilles lengthening with residual scars. 

2.  Entitlement to a compensable rating for hallux valgus of the left foot, status post bunionectomy and tendo-Achilles lengthening with residual scars. 

3.  Entitlement to a 10 percent rating based on multiple noncompensable 
service-connected disabilities.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  However, the RO in Winston-Salem, North Carolina, certified the appeal to the Board.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In his October 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board, commonly referred to as a Travel Board hearing.  In an April 2010 letter, the RO notified him that this hearing had been scheduled for May 24, 2010, at the RO in St. Petersburg.  He did not appear for the proceeding or provide any explanation for his absence.  But evidence in the file suggests he did not receive that April 2010 hearing notification letter because he had moved to Greensboro, North Carolina, as evidenced by the RO in Winston-Salem now having original jurisdiction over his claims.  He therefore should be given another opportunity for a hearing before the Board before deciding his appeal.  38 C.F.R. §§ 20.700, 20.704 (2010).


Accordingly, the claims are REMANDED for the following action:

Schedule another Travel Board hearing at the earliest opportunity (or give the Veteran an opportunity to instead have a videoconference hearing before the Board or a hearing at the Board's offices in Washington, DC).  Notify him at his current address of the date, time, and location of the hearing, once scheduled, and put a copy of this letter in his claims file.  Once he has been provided this requested hearing, or in the event he changes his mind and withdraws this hearing request or fails to appear for the hearing on the date scheduled, the file should be returned to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


